Judgment and order of the Municipal Court affirmed, with costs. No opinion. Jenks, P. J., Burr and Woodward, JJ., concurred; Hirschberg, J., read for dismissal of appeal, with whom Rich, J., concurred.
Hirschberg, J.:
The appeal in this case was submitted without argument. There is a return, not indorsed as provided for by section 317 of the Municipal Court Act of the City of New York.* Nor does it contain “ all the proceedings, including the evidence and the judgment,” as also provided for by such section. It is stated in the return that “All the proceedings had, evidence given and exhibits and papers used on said trial are annexed hereto and made part of this return.” But no papers are annexed to the return. There is, however, with the return a “ record ” and a mass of detached papers, some fifteen in number. The situation presented is, therefore, quite similar to that which was condemned by this court in Skinner v. Allison (124 App. Div. 541), and, following the decision in that case, the appeal herein should be dismissed. Rich, J., concurred.

 See Laws of 1902, chap. 580, §317.— [Rep.